Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Drawings
1.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they are computer screen shots. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter


Claims 1-10 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A foldable tool cart, comprising: a first bearing assembly, a second bearing assembly, a first support assembly; and a second support assembly; wherein the first support assembly and the second support assembly are oppositely arranged and movable toward or away from each other; the first bearing assembly and the second bearing assembly are rotatably connected and are both arranged between the first support assembly and the second support assembly; a side of the first bearing assembly away from the second bearing assembly is connected to the first support assembly; the first bearing assembly is slidable and rotatable with respect to the first support assembly; a side of the second bearing assembly away from the first bearing assembly is connected to the second support assembly; and the second bearing assembly is slidable and rotatable with respect to the second support assembly: when the first support assembly and the second support assembly are driven to be close to each other, the first bearing assembly and the second bearing assembly are driven to move upward, respectively with respect to the first support assembly and the second support assembly, so that the first bearing assembly and the second bearing assembly are rotatable with respect to each other and close to each other, thereby folding the first bearing assembly and the second bearing assembly together; and when the first support assembly and the second support assembly are driven to move away from each other, the first bearing assembly and the second bearing assembly are driven to move downward, respectively with respect to the first support assembly and the second support assembly, so that the first bearing assembly and the second bearing assembly are rotatable with respect to each other and move away from each other, thereby unfolding the first bearing assembly and the second bearing assembly together.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614